ANSTEAD, Judge,
concurring specially:
I concur with the result reached by the majority on the basis that there was insufficient evidence to sustain a verdict of guilty as to the charge actually contained in the information. Having alleged the specific violation of a statute in the information, the state was bound to prove a violation of that statute and was not entitled to have the jury instructed that it could convict the appellant for violating another statute. See King v. State, 104 So.2d 730 (Fla. 1957).